Citation Nr: 1626869	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD) to include as a result of herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left foot to include as a result of herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the left arm to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for peripheral neuropathy of the left arm to include as a result of herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a personal hearing before the Board held on November 16, 2015, the Veteran expressed his desire to withdraw the following issues on appeal: entitlement to service connection for IHD to include as a result of herbicide exposure; and entitlement to service connection for peripheral neuropathy of the left foot to include as a result of herbicide exposure.





CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for IHD to include as a result of herbicide exposure and entitlement to service connection for peripheral neuropathy of the left foot to include as a result of herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues of entitlement to service connection for IHD to include as a result of herbicide exposure and entitlement to service connection for peripheral neuropathy of the left foot to include as a result of herbicide exposure at a hearing before the Board on November 16, 2015 and, hence, there remain no allegations of errors of fact or law regarding those issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The issue of entitlement to service connection for IHD to include as a result of herbicide exposure is dismissed.

The issue of entitlement to service connection for peripheral neuropathy of the left foot to include as a result of herbicide exposure is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for peripheral neuropathy of his left arm to include as a result of herbicide exposure.  The Veteran has a current diagnosis of peripheral neuropathy of the left arm.  See December 2013 VA examination.  

VA treatment records indicate that the Veteran served in the first battalion of the 38th infantry in 1970 in Korea, and, therefore, he is presumed to have been exposed to herbicides while in service.  See M21-1MR at IV.ii.2.C.10.(p).

Service connection is presumptively awarded for early-onset peripheral neuropathy so long as it became manifest to a degree of ten percent or more within one year after the Veteran's last in-service herbicide exposure.

The Veteran testified at a personal hearing before the Board held on November 16, 2015 that he began to experience neuropathy symptoms such as tingling and numbness in-service as well as one year after separation from service.  Specifically he pointed to service treatment records dated December 14 and 15, 1969 (see p. 12 of the service treatment records) where he complained about stiffness, soreness, and numbness in both of his hands.  However, it was noted that the Veteran had given his gloves away and as a result, his hands had been exposed to the cold.

At his Board hearing in November 2015, the Veteran suggested that he had experienced left arm problems since service.

In 2013, a VA examiner diagnosed the Veteran with peripheral neuropathy in his left hand, but failed to address the etiology of it, although the Veteran reported at that time that the peripheral neuropathy in his left arm began in approximately 1994.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo and appropriate examination(s) to determine the answers to the following questions:

a.  Is it at least as likely as not (50 percent or more) that the Veteran has a chronic left hand disability, to include peripheral neuropathy, as a result of either herbicide exposure or cold weather exposure during service.  Why or why not? 

In so doing the examiner should address the Veteran's complaints of tingling and numbness in his hands in December 1969

b.  Is it at least as likely as not (50 percent or more) that the Veteran's peripheral neuropathy in his left hand began either during service or within one year of his separation from service.  Why or why not? 

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


